Title: From James Madison to Thomas Jefferson, 21 December 1802
From: Madison, James
To: Jefferson, Thomas


Department of State 21st. Decr. 1802
The Secretary of State, to whom the Resolution of the House of Representatives of the United States of the 17th inst, was referred by the President, has the honor to inclose to him, the letters and communications annexed from the Governor of the Mississippi Territory, the Governor of Kentucky and from Wm E. Hulings formerly appointed Vice Consul of the United States at New Orleans. In addition to this information on the subject of the Resolution, it is stated from other sources that on the 29th of October American vessels from Sea remained under the prohibition to land their cargoes; and that the American produce carried down the Mississippi could be landed only on paying a duty of 6 ⅌ Cent with an intimation that this was a temporary permission. Whether in these violations of Treaty the Officer of Spain at New Orleans has proceeded with or without orders from his Government, cannot as yet be decided by direct and positive testimony; but it ought not to be omitted in the statement here made, that other circumstances concur with the good faith and friendship otherwise observed by His Catholic Majesty, in favouring a belief that no such orders have been given.
James Madison
 

   
   RC and enclosures (DNA: RG 233, President’s Messages, 7A-D1); FC (DLC: Jefferson Papers); letterbook copy (DNA: RG 59, DL, vol. 14). RC in a clerk’s hand, signed by JM. Enclosures are copies of Claiborne to JM, 29 Oct. 1802, with its enclosures, Hũlings to Claiborne, 18 Oct. 1802, and a translation of an extract from Morales’s 16 Oct. 1802 decree; and James Garrard to Jefferson, 30 Nov. 1802. RC and enclosures printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:469–71. Garrard’s letter enclosed a copy of an 18 Oct. 1802 letter from Messrs. Meeker, Williamson, and Patton at New Orleans (extract printed in National Intelligencer, 15 Dec. 1802) and a copy of a letter from Dr. James Speed enclosing a copy of Morales’s proclamation (summarized ibid.). Jefferson transmitted the RC and enclosures to the House of Representatives on 22 Dec. 1802.



   
   On 17 Dec. the House of Representatives passed a resolution requesting Jefferson to send “such papers as are in the possession of the Department of State, as relate to the violation on the part of Spain, of the Treaty of Friendship, Limits, and Navigation, between the United States of America and the King of Spain” (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 2d sess., 281).



   
   See Claiborne to JM, 6 Nov. 1802.


